Title: From James Madison to Omar Bashaw, [ca. 12 April 1815]
From: Madison, James
To: Bashaw, Omar


                    
                        [ca. 12 April 1815]
                    
                    Your highness having declared war against the United States of America, and made captives of some of their Citizens, and done them other injuries, without any just cause, the Congress of the United States at its last Session, to repel this act of aggression, authorized, by a deliberate and solemn act, hostilities against your Government and people. A squadron of our ships of War, to be followed by others more formidable is sent into the Mediterranean Sea to give effect to this declaration. It will carry with it the alternative of Peace or War. It rests with your Government to choose between them. We persuade ourselves that your Highness, contrasting the miseries of War with the advantages resulting from a friendly intercourse, with a rising nation will be disposed to return to those amicable relations which had so long subsisted between our two Countries, and thus meet the views of this Government, whose leading principle is peace and friendship with all nations. But peace to be durable must be founded on stipulations equally benefical [sic] to both parties; the one claiming nothing which it is not willing to grant to the other, and on this basis alone will its attainment or preservation by this Government be desirable.
                    I have authorised William Shaler, one of our distinguished citizens, and Commodore Bainbridge, & com. Decatur, commanders of the fleet, to conclude a peace with your Highness. They will send this letter to you. I make the communication, from a sincere desire that the honorable opportunity which it affords to your Highness to prefer peace to war, will be improved.
                 